Smith v Smith (2022 NY Slip Op 06372)





Smith v Smith


2022 NY Slip Op 06372


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, WINSLOW, BANNISTER, AND MONTOUR, JJ.


794 CA 21-00701

[*1]WALTER P. SMITH, PLAINTIFF-RESPONDENT,
vPENNY L. SMITH, DEFENDANT-APPELLANT. 


VERSACE LAW OFFICE, PC, ROME (MEADE H. VERSACE OF COUNSEL), FOR DEFENDANT-APPELLANT. 

	Appeal from a judgment of the Supreme Court, Herkimer County (Charles C. Merrell, J.), entered April 8, 2021 in a divorce action. The judgment, among other things, determined the amount of spousal maintenance and awarded plaintiff attorney's fees. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court